Civil action by administratrix of surviving partner for partnership accounting and for alleged fraudulent misapplication of partnership assets.
There was a motion to dismiss the action for laches, or because barred by the statute of limitations, which was overruled. Exception. *Page 519 
A compulsory reference was ordered, to which both sides excepted, and the defendants appeal.
The refusal to dismiss the action will not be disturbed on appeal(Griffin v. Bank, 205 N.C. 253, 171 S.E. 71), but there was error in ordering a compulsory reference without first disposing of the pleas in bar. C. S., 573; Garland v. Arrowood, 172 N.C. 591, 90 S.E. 766; Jonesv. Wooten, 137 N.C. 421, 49 S.E. 915; Royster v. Wright, 118 N.C. 152,24 S.E. 746. Error in this respect is confessed by appellee.
Error.